IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT




                                            No. 95-60282
                                          Summary Calendar


                                 UNITED STATES OF AMERICA,

                                                                                     Plaintiff-Appellee,

                                                 versus

                                        JOSEPH MATERNE,

                                                                                  Defendant-Appellant.


                            Appeal from the United States District Court
                              for the Southern District of Mississippi
                                         (2:94-CR-2 (02))

                                            April 19, 1996

Before JOHNSON, JOLLY, and DAVIS, Circuit Judges.

PER CURIAM:*

        Joseph Materne appeals his guilty plea convictions on double jeopardy grounds based on a

prior civil forfeiture of drug proceeds found in his possession upon his arrest. We have reviewed

the record and the district court’s opinion and find no reversible error. Materne is trying to take
advantage of the attachment of jeopardy in a proceeding where, following proper notice, no one

timely entered an appearance or contested the forfeiture. Such an attempt by Materne to

“retroactively. . .bootstrap himself into the civil forfeiture proceeding and. . .its jeopard effects”

will not be tolerated by this Court. See United States v. Arreola-Ramos, 60 F.3d 188, 190 (5th

Cir. 1995). Materne’s claims of violations of due process and his right to counsel in connection

with the civil forfeiture proceeding are not properly before this Court on this direct appeal of his



*
    Pursuant to Local Rule 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.
convictions. For the foregoing reasons, we affirm the convictions in full.

AFFIRMED.




                                                 2